DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to for exceeding 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited components of the winding core tube are unclear – note the recitation “and copper and aluminum foil is sleeved on the outer side of the rotary barrel” (1:last line) corresponding to the written description seems to be a recited process step and/or intended use of the winding core. It is unclear if applicant intends to include the foil as a structural element of the apparatus ie. a would core tube of the recited foil. Similarly “sprayed particles are sprayed on an outer side of the rotary barrel” (1:7) might be better positively recited as a sprayed coating layer on the outer surface of the barrel than a process of manufacture.
It is unclear what is meant by a side of the barrel being rotatably connected to an annular groove (last lines of claims 3-4) as a groove is merely a relief feature.  The barrel edge might be positioned within the annular groove if so intended however the barrel would then be in rotational engagement with the side baffle or within the groove; etc. not understood to be rotatably connected to the groove.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Asakawa (CN 102862872) in view of Lohraff (DE 196 15 853).
Asakawa provides a winding core tube comprising rotary barrel 2 connecting shaft (not shown) is placed through shaft through hole 5 defined by core 2 and projection portions 7 of right and left baffles 3, 4 fixed by fixing portion S; see figures 3, 5-6.
Asakawa para. 43 describes conductive particles: “In addition, it also can be used as core to a non-conductive glass, ceramic, plastic and so on, it uses the metal or carbon coated by the coating particles seen from the dispersion, conductivity standpoint, the average particle diameter of the conductive particles is preferably I to 18ym. besides, it can be used with an insulating layer formed by covering the conductive particle insulating coating particles from the increase of insulation between adjacent electrode direction, also can be made of conductive particles and insulating particles.” Thus is considered to provide for dispersed particles on a winding core encompassing the claimed dimensional range.  The examiner takes Official Notice that spraying is a common manner of coating dispersion.
Asakawa however does not provide for a hollow rotating sleeve and/or connected to/within a baffle groove.  Lohraff however disclose providing a winding tube core comprising sleeve element 5 with axial end portions 4 connecting within baffle grooves 3A of left and right baffles; see figure 1 and the following translation col. 4, lines 5+:
“The cable drum 1 consists of two drum flanges 3 , which are stretched against the axial ends 4 of a hollow drum core 5 . For a better seat the axial ends of the reel flanges 4 may be a 3 inserted core of the drum in the annular grooves.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the sleeve and corresponding baffle grooves as taught by Lohraff in the invention to Asakawa for providing additional core structure. Regarding the sprayed particles recited, it would have been obvious to one of ordinary skill in the art to spray coat a mixture of particles as described by Asakawa and thereby provide a sprayed core surface of irregular particle shapes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759